The following resolution was adopted by the Senate May 19, 1971 and filed in this court on May 20, 1971:
“ Whereas, there is presently pending before the Senate, House Bill 189, An Act ‘ authorizing the general court to provide for the time and mode for submitting constitutional amendments proposed by it to the voters ’, and
“ Whereas, the Constitution of New Hampshire, Part Second, Article 100 provides that the Senate and House of Representatives may propose amendments to the Constitution by a three-fifths vote of the entire membership, and
“ Whereas, Section 1 of the bill provides that the General Court shall prescribe the time and mode of submitting such amendments to the voters for their approval, and
“Whereas, questions have been raised concerning the constitu - tionality of said bill, now therefore be it
“ Resolved, that the Justices of the Supreme Court be respectfully requested to give their opinion upon the following questions of law:
“ 1. Can the General Court enact a statute by a simple majority vote, which authorizes the General Court to prescribe the time and mode for submitting constitutional amendments to the voters?
“2. In establishing the time and mode for submitting an amendment to the voters, is a simple majority vote of both houses sufficient or is a three-fifths vote of each house required?
“Be It Further Resolved, that the President transmit seven copies of this resolution, and House Bill 189 to the Clerk of the Supreme Court for consideration by said court. ”
The following answer was returned:

*198
To the Honorable Senate:

The undersigned Justices of the Supreme Court submit the following answers to the inquiries contained in your resolution adopted May 19, 1971 and filed with this court on May 20, 1971.
The following questions are contained in your resolution:
“1. Can the General Court enact a statute by a simple majority vote, which authorizes the General Court to prescribe the time and mode for submitting constitutional amendments to the voters?
“2. In establishing the time and mode for submitting an amendment to the voters, is a simple majority vote of both houses sufficient or is a three-fifths vote of each house required?
The attached bill makes it clear that the questions relate solely to amendments to the Constitution proposed by the General Court rather than by a constitutional convention. The provision permitting proposals for constitutional amendments by the General Court was added to our State Constitution in 1964 and reads as follows: “The senate and house of representatives, voting separately, may propose amendments by a three-fifths vote of the entire membership of each house at any session. ” N.H. CONST., pt. II, art. 100( a). The General Court must comply with the mandatory provisions of pt. II, art. 100( a) in order to adopt a proposed amendment. Bednar v. King, 110 N.H. 475, 272 A.2d 616 (1970); Leach v. Brown, 167 Ohio St. 1, 145 N.E.2d 525 (1957).
Neither pt. II, art. 100( a) nor any other provision of our Constitution prescribes the time and mode of submission of proposed amendments to the Constitution. Where the Constitution has failed to specify the mechanics of carrying out a constitutional mandate the general legislative power of the General Court authorizes it to do so by statute. Opinion of the Justices, 76 N.H. 586, 79 A. 29 (1911); see RSA ch. 68-A.
A constitutional convention has no general legislative power but it has been considered to possess limited power by implication when “necessary for the business of preparing questions of revision and submitting them to the people. ” Opinion of the Justices, 76 N.H. 612, 613, 85 A. 781, 782 (1889); Opinion of the Justices, 102 N.H. 565, 163 A.2d 1 (1960). An act of the legislature prescribing the time and mode of submitting proposed constitutional amendments is a statute properly enacted under the general legislative power of the General Court. N.H. CONST., *199pt. II, art. 5; 16 C.J.S. Constitutional Law 5. 9b(3) (1956); 16 Am. Jur. 2d Constitutional Law s. 36 (1964). Enacted under the general legislative power rather than the special authority of pt. II, art. 100 ( a ) there is no requirement that the three-fifths mandate of that provision be complied with.
We answer the first question, yes, and the answer to the second question is that a simple majority vote of both houses is sufficient in establishing the time and mode for submitting an amendment to the voters.
Frank R. Kenison.
Laurence I. Duncan.
Edward J. Lampron.
William A. Grimes.
Robert F. Griffith.